Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
     DETAILED ACTION
Priority
This application claims benefit for domestic priority under 35 U.S.C. § 119(e) [to a provisional application 62/868,153 06/28/2019], is acknowledged. 
Status of Claims
Claims 1-11 are currently pending in the application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 are rejected under the judicially created doctrine of obviousness-type double patenting, as being unpatentable over claims 1-11 of co-pending application No. 17/126,380 (US ‘380). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to the same art recognized subject matter. A reference generic compounds, compositions and their method of uses which are similar to the instantly claimed inventions. The subject matter claimed in the instant application is fully disclosed and covered in US ‘380 co-pending application. Therefore, the disclosure of US ‘380 co-pending application that teaches similar personal care composition comprising reagents including their mixing ratios, which would easily place Applicant’s invention in possession of the public before the effective filing date of the claimed invention. Therefore, in the instant case, one skilled in the pharmaceutical / chemical art would be motivated to choose to replace with similar strobilurin derivative, including azoxystrobin, (see claim 1 and 9 of US ‘380) in combination with other personal care composition / reagents to measure the synergistic anti-inflammatory / cellular stress activity, in view of the known teaching of the art. The claimed personal care compositions and their method of uses are so closely related pharmaceutically to the homologous and /or analogous composition of the reference as to be chemically and methodically obvious, therefore in the absence of any un-obviousness or unexpected properties. Moreover, any other differences are but obvious pharmaceutical and/or methodical modifications, which would be apparent to one skilled in the chemical art that can use similar variations / modifications, would expect to have the same or essentially the same results and therefore, is obvious, absent evidence to the contrary.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The expression “at least about” (claim 11, line 5, page 26) renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention. See MPEP § 2173.05 (b) and also, it is not clear from the specification what the Applicant is intending to encompass with this expression and. therefore, it is not possible to ascertain the metes and bounds of the claimed subject matter. The omission of failing to describe the claimed invention renders the claim incomplete. The expression “at least about” is open-ended word and, when used within a claim, make the claim open-ended and indefinite.  It is suggested to delete above expression or amend the claim within the context and scope of the claim in order to overcome the rejection. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626